Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1741
Centers for Medicare &
Medicaid Services.

In the Case of: )
)

Edgemont Healthcare, ) Date: February 25, 2008
(CCN: 18-5389), )
)
Petitioner, )
)

-V.- ) Docket No. C-07-306

)
)
)
)

DECISION

sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose remedies against Petitioner, Edgemont Healthcare. The remedies that I sustain
include civil money penalties in daily amounts of $4,050 for each day of a period that
gan on November 14, 2006 and ran through January 15, 2007. Additionally, I sustain
civil money penalties against Petitioner in amounts of $250 for each day of a period that
gan on January 16, 2007 and which ran through February 1, 2007.

I. Background

Petitioner is a skilled nursing facility that is located in Cynthiana, Kentucky. It
participates in the Medicare program. Its participation in Medicare is governed by
sections 1819 and 1866 of the Social Security Act (Act) and by implementing regulations
at 42 C.F.R. Parts 483 and 488.

Petitioner was surveyed for compliance with Medicare participation requirements on
January 12, 2007 (January 12 survey). The surveyors and, subsequently CMS, found that
Petitioner failed to comply with several participation requirements. Allegedly, its
noncompliance with some of these requirements was so egregious as to pose immediate

2

jeopardy for residents of Petitioner’s facility. “Immediate jeopardy” is defined in
regulations to mean a facility’s noncompliance with one or more participation
requirements that has caused or is likely to cause serious injury, harm, impairment, or
death to a resident. 42 C.F.R. § 488.301.

The surveyors and CMS determined that immediate jeopardy level noncompliance began
on November 14, 2006. On January 30, 2007, the surveyors made a followup visit at
which they determined that immediate jeopardy was abated on January 16, 2007. The
surveyors and CMS subsequently determined that Petitioner attained full compliance with
participation requirements effective February 2, 2007.

Based on these findings of noncompliance and duration, CMS determined to impose
remedies against Petitioner consisting of the civil money penalties that I cite in the
opening paragraph of this decision. Petitioner requested a hearing in order to challenge
these remedy determinations and the case was assigned to me for a hearing and a
decision.

I scheduled a hearing in Lexington, Kentucky. Shortly prior to the hearing the parties
advised me that they had agreed that the case could be heard and decided without an in-
person hearing and on the basis of their written exchanges. These exchanges included
proposed exhibits which, among other things, contained the written direct testimony of
the parties’ witnesses. Based on the parties’ representations, I cancelled the hearing and
ordered the parties to submit final briefs. The parties then submitted briefs.

CMS’s written exchange included proposed exhibits which it designated as CMS Ex. | -
CMS Ex. 55. Petitioner’s exchange included proposed exhibits which it designated as P.
Ex. | - P. Ex. 45. Neither party filed objections to my receiving any of the proposed
exhibits into evidence. Therefore, I receive into evidence all of the parties’ exhibits.
II. Issues, findings of fact and conclusions of law

A. Issues

The issues in this case are whether:

1. Petitioner failed to comply with one or more Medicare participation
requirements;

2. CMS’s determination that Petitioner’s noncompliance included instances
of immediate jeopardy is clearly erroneous; and
3

3. CMS’s remedy determinations are reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding, below, as a separate heading. I discuss each Finding in
detail.

1. Petitioner failed to comply with Medicare participation requirements.

CMS’s allegations of noncompliance in this case focus on the care that Petitioner gave to
two of its residents who are identified as Resident # 14 and Resident # 5 in the January 12
survey report.' The report alleges that, in providing care to these residents, Petitioner
failed to comply with several distinct participation requirements. Five of these alleged
episodes of noncompliance are argued to be at the immediate jeopardy level.

All of CMS’s noncompliance allegations that I address in this decision emanate from the
way in which Petitioner and its staff addressed residents’ risk of developing pressure
sores. I take notice that pressure sores have long been identified as a major problem
confronting skilled nursing facilities. Residents who are elderly, who are very ill,
debilitated, and often demented, are at high risk for developing pressure sores because of
their lack of mobility and their deteriorated physical conditions. A pressure sore may
greatly diminish a resident’s quality of life and may even be lethal. Pressure sores may
develop very quickly in a debilitated and immobile resident. Once a sore develops it may
be extremely difficult to treat, and, in some cases, may lead to life threatening infection.

Regulations governing nursing facilities’ participation in Medicare specifically address a
facility’s obligation to anticipate and treat pressure sores. A facility is required, based on
its comprehensive assessment of a resident, to assure that: a resident who enters a facility
without pressure sores does not develop one unless development of a sore is unavoidable;
and that a resident having pressure sores receives necessary treatment and services to
promote healing, prevent infection, and prevent new sores from developing. 42 C.F.R. §
483.25(c).

' Specific allegations concerning the care that Petitioner gave to Resident # 5 are
addressed in only one of the five alleged immediate jeopardy level deficiencies cited by
CMS. That is Petitioner’s alleged failure to comply with the requirements of 42 C.F.R. §
483.25(c). CMS makes additional allegations of non-immediate jeopardy level
deficiencies that involve Petitioner’s care of Resident # 5 and relating to Petitioner’s
alleged failure to comply with the requirements of 42 C.F.R. § 483.10(b)(11), and 42
C.F.R. § 483.20(b)(1).
4

There are also regulations that indirectly address a facility’s duty to prevent and to treat
pressure sores. For example, 42 C.F.R. § 483.20(k)(3)(i) requires that the care provided
by a facility must satisfy professional standards of quality. Implicitly, this regulation
requires a facility to assess a resident for the possibility of developing pressure sores and
to provide that resident with appropriate care sufficient to prevent the development of
avoidable sores.

A facility may not defend itself against evidence that it failed to do what was required to
prevent and/or treat a pressure sore on ground that a resident would have developed a sore
regardless of the efforts undertaken to protect that resident. The regulations impose the
identical duty of care on a facility with respect to every resident. They require a facility
to assume that no pressure sore is inevitable or unavoidable. A facility must do its utmost
to assure that none of its residents develops a sore. Inevitability may be a defense in the
circumstance where a facility takes all reasonable measures to protect a resident and the
resident develops a sore in spite of those measures. But, it is never a defense where a
facility has failed to discharge its regulatory obligations.

The essence of CMS’s allegations about the care that Petitioner gave to Residents #s 14
and 5 is that Petitioner’s staff failed to take all steps that were reasonable and necessary to
protect these residents against developing pressure sores. These allegations are restated
somewhat differently as they pertain to the various regulations with which Petitioner is
alleged to be deficient. But, at bottom, CMS’s case against Petitioner focuses on the
preventive care that it believes to have been required and that Petitioner allegedly failed
to provide to these residents.”

I sustain CMS’s allegations as they pertain to two immediate jeopardy level deficiencies,
Petitioner’s failure to comply with the pressure sore prevention requirements of 42 C.F.R.
§ 483.25 and, Petitioner’s failure to comply with quality of care requirements of 42
C.F.R. § 483.20(k)(3)(i). I find it unnecessary that I address Petitioner’s other alleged
deficiencies. The assertions of noncompliance relating to other alleged deficiencies all
emanate from the allegations that Petitioner failed to protect residents against developing
pressure sores that I address in this decision. Finding Petitioner to be noncompliant with
a series of derivative deficiencies does not add anything significant to my conclusion that
Petitioner failed, at an immediate jeopardy level of noncompliance, to provide reasonable
and necessary care to its residents.

> As I note above, at footnote 1, some of the immediate jeopardy deficiency
allegations other than the specific allegation that Petitioner failed to comply with the
pressure sore regulation, 42 C.F.R. § 483.25(c), relate only to the care that Petitioner gave
to Resident # 14.
5

My analysis in this decision focuses first on the care that Petitioner gave to Resident # 14
because it is with this resident that Petitioner manifested its principal failure to comply
with participation requirements. The evidence establishes conclusively that Petitioner
and its staff failed to take measures in order to protect the resident against developing
pressure sores when faced with a dilemma as to how to provide care that reconciled a
physician’s order with the resident’s evident and enhanced risk of developing sores. As
for Resident # 5, the evidence shows that Petitioner’s staff failed to anticipate and to
address a problem that could lead to the resident developing a pressure sore.

a. Petitioner failed to comply substantially with the requirement in
42 C.F.R. § 483.25(c) that it protect its residents against the
development of pressure sores.

i. Petitioner failed to protect Resident # 14 against the
development of pressure sores.

Resident # 14 was a long-term resident of Petitioner’s facility. She had numerous
debilitating physical problems including cancer, peripheral vascular disease, degenerative
arthritis, chronic obstructive pulmonary disease, end stage congestive heart failure, and
nutritional deficits as a consequence of failure to thrive. P. Ex. 40, at 2; CMS Ex. 28, at
63. The resident also had psychiatric problems. Jd. In April 2006, the resident suffered a
fracture to her right femur that required surgery and the placement of a rod in her right
leg. In October 2006, she suffered a fall resulting in severe additional fractures in her leg.
CMS Ex. 28, at 258; P. Ex 35, at 2. Petitioner’s staff recognized that the resident’s
condition put her at a high risk for developing pressure sores and the staff expressed that
concern in the resident’s care plan. CMS Ex. 28, at 36. The staff was instructed to
perform weekly skin assessments as well as to monitor the resident’s skin condition
during every nursing shift. Id.

The resident was hospitalized to treat the fractures that she suffered in October 2006. The
hospital physician decided that her condition precluded surgery. He decided to treat her
fractures by applying an immobilizer to her leg. An immobilizer is a device that serves
the same function as a plaster cast. It holds a fractured extremity in position while
healing takes place. The immobilizer is held in place by a set of velcro straps that can be
loosened or opened. Thus, unlike a plaster cast an immobilizer may be removed
temporarily.

Resident # 14 was discharged from the hospital to Petitioner’s facility with the
immobilizer attached to her leg. The transfer document from the hospital included the
following physician’s order :
6

“Knee immobilizer to . . . [right] knee at all times.”
P. Ex. 32, at 5

The immobilizer was removed on November 6, 2006 for purposes of performing an x-ray
of the resident’s leg. At that time no skin breakdown was observed. Other than on that
occasion, the immobilizer was not removed prior to November 14, 2006. With the
exception of November 6, 2006, Petitioner’s staff did not at any time check the condition
of the skin under the immobilizer. The staff limited its skin checks of the resident’s leg to
looking at the skin that remained exposed and checking around the edges of the
immobilizer. On November 14, 2006, an orthopedic physician removed the immobilizer
while examining the resident’s leg and discovered a Stage IV pressure sore over the
resident’s Achilles tendon and above her right ankle. I take notice that a Stage IV
pressure sore is an extremely severe wound. In Resident # 14’s case, the sore was so
deep that it exposed underlying structures in the resident’s leg.

CMS contends that Petitioner’s staff should have removed the immobilizer periodically in
order to check the condition of the resident’s skin. Their failure to do so, according to
CMS, led to the resident developing a Stage IV sore. CMS avers further that, if the staff
perceived any conflict between their duty to check the resident’s skin and the hospital
physician’s order concerning removal of the immobilizer, it was their duty to resolve that
conflict so as to protect the resident.

CMS avers that the hospital transfer order did not preclude Petitioner’s staff from
removing the immobilizer periodically and checking the resident’s skin. As support for
its interpretation of the order, CMS notes that the physician who signed it stated in a
January 16, 2007 letter in which he discussed the care that he provided to Resident # 14
that:

Clearly, the immobilizer could be removed for bathing and skin care.

CMS Ex. 28, at 23. CMS contends also that Petitioner’s medical director, who had
ordered that the resident’s skin be assessed weekly for possible pressure sores,
acknowledged that the immobilizer could be removed to check the resident’s skin, citing
a January 10, 2007 statement by him that: “the beauty of Velcro [is that] you can take it
off to bathe or do skin assessments.” CMS Ex. 9, at 13.

> The order is undated. However, the resident was readmitted to Petitioner’s
facility from the hospital on November 3, 2006 so I find that the order concerning the
immobilizer was written on or about that date. CMS Ex. 28, at 110.
7

CMS argues additionally that if the order was read by Petitioner’s staff to preclude
removal of the immobilizer under any circumstance that interpretation conflicted with the
staff’s assessment of the resident as being at high risk for developing pressure sores and
with its own care plan that required the staff to perform skin assessments of the resident
weekly. It argues that it was incumbent on Petitioner’s staff to resolve that conflict if it
interpreted the order as precluding skin checks.

Petitioner asserts that the order literally meant that the immobilizer should not be
removed under any circumstance. As support for this argument it offers a declaration
from the physician who applied the immobilizer in which he qualifies his January 16,
2007 letter by averring that his comments in that letter are general comments which do
not represent the order that he gave concerning Resident # 14. P. Ex. 32, at 1. It also
offers a declaration by its medical director who, in contrast to the statement he gave on
January 10, 2007, asserts:

I did not consider my order to conduct weekly skin assessments for
Resident 14 which is facility protocol for all residents to be in conflict with
a more specific order from the orthopedic physician to leave the
immobilizer on at all times because the weekly skin assessment should be
done to the remainder of the body.

P. Ex. 33, at 2.

Petitioner also contends that, in fact, there was no conflict between the asserted
requirement that the immobilizer not be removed and its own determination that the
resident’s skin needed to be checked weekly. According to Petitioner, “between
November 3 and November 14, 2006 it is obvious that the applicable intervention
required staff to check around the edges instead of under the immobilizer.” Petitioner’s
final brief at 15 (emphasis in original). Its argument, essentially, is that the staff
reasonably concluded that the immobilizer should not be removed and determined that the
best practice would be to check only under the edges of the immobilizer for possible skin
breakdown. Thus, according to Petitioner’s medical director:

I do not think any obligation on the nursing staff arose to seek any
clarification of these two orders, as they were both consistent with the other.

P. Ex. 33, at 2-3.

According to Petitioner, the determination by its staff that it could avoid conflict with the
order concerning use of the immobilizer by checking only around the edges of the device
was not only a reasonable reconciliation of the hospital physician’s order and its own
assessment and care plan for the resident but was, in fact, consistent with prevailing
standards of medical care. As support for this contention Petitioner offers the testimony
of an expert orthopedic physician. P. Ex. 35. He asserts that, in the case of Resident

# 14, the immobilizer was intended to remain in place and not be removed by Petitioner’s
staff, “as such removal could have aggravated the patient’s pain and suffering and
exposed the patient to an increased risk of serious complications, including further
displacement of the bone fragments.” Jd., at 2. He avers further that he would not have
wanted Petitioner’s staff to remove the immobilizer to assess the resident’s skin
underneath because of the possibility that the resident might experience complications.
Id., at 3.

Iam not persuaded from the evidence offered by Petitioner that the physician who
ordered the immobilizer for Resident # 14 envisioned an absolute prohibition against
removing the device while the resident was at Petitioner’s facility. That physician’s
recent attempt to explain away his previous assertion that the immobilizer could be
removed for bathing and skin care is, on its face, not credible. And, indeed, the
immobilizer was removed on one occasion between November 3 and November 14, 2006
— on November 6, 2006 — when the resident’s leg was x-rayed. I find, therefore, that the
physician’s order that the immobilizer be left on the resident’s leg at all times did not
preclude the staff from removing it, if only momentarily, to check on the condition of the
resident’s skin.

But, Petitioner would not have been excused from its failure to do more for Resident # 14
even if the physician who applied the immobilizer had in fact ordered that the device not
be removed under any circumstances. Petitioner’s staff knew that Resident # 14 was at
high risk for developing pressure sores even before she sustained the fracture for which
she was prescribed the immobilizer. Moreover, it knew or should have known that, while
the resident wore the immobilizer, she was at a greatly increased risk for development of
pressure sores on the skin that was under the device. Indeed, Petitioner’s own expert
orthopedist concluded:

I do not find it surprising that . . . [a pressure sore] would occur in. . . [the]
area [under the immobilizer] since the risk of such pressure from the use of
an immobilizer is common, and I have seen such ulcers arise even where
immobilizers are removed regularly for skin assessments.

P. Ex. 35, at 3 (emphasis added). The heightened risks to Resident # 14 made it
incumbent on Petitioner’s staff to assess the resident’s risk for pressure sores on the area
beneath the immobilizer and to discuss with the resident’s physicians the best way to
address those risks. At the least, Petitioner’s staff should have identified the increased
risk to the resident and discussed it with the resident’s treating physicians. It should have
asked for advice as to what measures it could have taken in order to minimize the
resident’s risk of developing a sore.
9

It is possible that such assessment and consultation might have led to a conclusion that
removing the immobilizer to check the resident’s skin posed greater risks to the resident
than leaving the immobilizer on at all times. And, it is also within the realm of reasonable
possibility that the resident might have developed a pressure sore in spite of the staff’s
best efforts at protecting her.* But, those possibilities do not excuse Petitioner’s staff
from failing to anticipate the risks to the resident and failing to attempt to develop
effective preventive measures. The staff’s failure to take action to protect the resident —
to assess and consult concerning the resident’s condition — is not excused in this case by
the possibility that her pressure sore was the inevitable result of the fractured leg and the
use of an immobilizer to stabilize that leg.

The Act and implementing regulations do not envision that a nursing facility will serve as
a passive residence for those beneficiaries whom it serves. The guiding spirit of the Act
and regulations is that a facility’s nursing staff play an active role in providing care to
residents. Where there is an obvious likelihood — as there was here — that a physician’s
order might cause collateral problems for a resident it is the staff’s duty to assess the
increased risks, to consult about them, and to do its best to plan the resident’s care
accordingly. Resident # 14’s circumstances mandated that Petitioner’s staff do more than
passively accept the possibility that she might develop a pressure sore under the
immobilizer. The staff had a duty to ask questions, to assess, and to consult. It failed to
exercise that duty with respect to Resident # 14.

Petitioner argues that the fact that the resident’s skin was checked on November 6, 2006
when the immobilizer was removed so that the resident’s leg could be x-rayed served as a
“weekly” skin check of the resident. Thus, according to Petitioner, it literally complied
with the care plan for Resident # 14 which called for weekly skin checks.

am not persuaded that Petitioner fulfilled its duty to the resident by checking her skin on
the 6” of November but not thereafter. The resident’s risk of development of a severe
pressure sore was such that even weekly checks of her skin may have been inadequate to
fully protect her. P. Ex. 35, at 3. Petitioner’s staff should have known that and should
ave factored that possibility into its investigation of how best to protect the resident.

But, clearly, it failed to do so.

* The parties argue whether Petitioner’s care caused Resident # 14 to develop the
sore on her leg. It is unnecessary that I decide whether the sore was caused by deficient
care even as it is unnecessary that I decide whether the sore in this case was inevitable.
What is at issue here is Petitioner’s failure to take all necessary protective actions and not
the end consequences of those failures. Similarly, I make no findings as to whether the
pressure sore developed by Resident # 14 ultimately led to her death (she died about one
month after the sore was first discovered).
10

ii. Petitioner failed to protect Resident # 5 against the
development of pressure sores.

Resident # 5 was an individual who Petitioner’s staff knew to be at extremely high risk
for developing pressure sores. When he began his residence at Petitioner’s facility in
September 2006, the resident was afflicted with multiple pressure sores. P. Ex. 36, at 1;
CMS Ex. 21, at 10. The staff assessed the resident to be at high risk for pressure sores on
is admission to the facility and it was instructed that “any reddened area will be
identified and treatment initiated.” P. Ex. 2, at 8; CMS Ex. 21, at 31.

The resident’s several medical problems included a diagnosis of sleep apnea. The
treatment prescribed to the resident for that condition included his wearing a Continuous
Positive Airway Pressure (C-PAP) mask. P. Ex. 36, at2. The mask was affixed to the
resident’s head and face by means of adjustable straps. Petitioner’s staff was aware that
the mask’s pressure against the resident’s skin potentially could cause skin breakdown.
nformational material provided to Petitioner by the supplier of the C-PAP mask warned
against the possibility of skin irritation being caused by the mask or by its straps. CMS
Ex. 9, at 16.

CMS’s finding of noncompliance concerning the care Petitioner’s staff gave to Resident
#5 is based on the foregoing information plus information obtained by surveyors during
the January 12 survey. On January 8, 2007 a surveyor observed an area of redness and a
scab on the bridge of Resident # 5’s nose. CMS Ex. 9, at 14. On January 11 a surveyor
interviewed the resident. He told the surveyor that the C-PAP mask was ill-fitting and
that it had caused the sore on his nose. He stated further that the sore had been present for
a week or two, that he had reported the sore to Petitioner’s staff, that the staff was
supposed to be obtaining a better fitting mask, but had not done so as of yet. Jd.

A surveyor also interviewed one of the registered nurses on Petitioner’s staff. The nurse
told the surveyor that, on January 9, 2007 she had observed a sore on the resident’s nose
which, evidently, had been present for several days. However, she had not documented
the sore nor had she reported it to the resident’s physician or to Petitioner’s wound nurse.
CMS Ex. 9, at 15. The nurse averred that she had not been provided educational
information or in-service training by Petitioner on the issue of how to care for a resident
who wears a C-PAP mask. /d. Other members of Petitioner’s staff, including a day shift
nurse and Petitioner’s respiratory therapists also stated during interviews that they had not
been provided training concerning caring for a resident who wears a C-PAP mask. /d., at
15 - 16.

11

The surveyors also interviewed the nurse responsible for preparing initial assessments of
residents. She acknowledged that she had failed to assess Resident # 5 for the risk of
pressure sore development associated with wearing a C-PAP mask. She acknowledged to
the surveyors that failing to develop a care plan to address the possible risks was an
oversight by Petitioner’s staff. CMS Ex. 9, at 16 - 17.

The interviews are in some respect confirmed by Resident # 5’s treatment record. There
is nothing in the record prior to the January 12 survey identifying the wound on the
resident’s nose. Nor is there documentation showing that specific treatment was being
provided for that injury. Finally, there is nothing in the record establishing that
interventions were developed to prevent further problems resulting from the resident’s
use of the C-PAP mask. CMS Ex. 9, at 17.

The evidence offered by CMS is strong prima facie support for the conclusion that
Petitioner and its staff failed to anticipate and to plan for, as well as react to, the problems
that Resident # 5 faced as a consequence of wearing a C-PAP mask. It shows that
Petitioner knew that the resident was at great risk for developing pressure sores. It shows
also that Petitioner knew, or should have known, that a C-PAP mask can cause skin
problems for the individual who wears it. But, notwithstanding that, the evidence offered
by CMS shows that the resident was not specifically assessed for the possibility that his
use of a C-PAP mask might cause skin problems. Nor were specific interventions
designed to protect him against skin breakdown caused by his use of the mask. When
problems became evident the staff failed to record them, assess them, and plan care
specifically to address them.

Petitioner has not responded to evidence offered by CMS showing a failure by its staff to
document the abrasion to the resident’s nose, to specifically assess it, and to develop a
care plan for dealing with it. Its primary argument in opposition to CMS’s case appears
to be that CMS has offered no evidence to prove that the injury suffered by Resident # 5
from wearing the C-PAP mask was avoidable. It asserts that: “[t]he fact that a small
scabbed, non-open abrasion developed with respect to the utilization of a required piece
of equipment does not support a conclusion of avoidability.” Petitioner’s final brief at 35.

Whether or not the injury suffered by Resident # 5 was avoidable is not a valid defense to
evidence showing that Petitioner failed to assess the resident for possible problems related
to using the C-PAP mask nor is it a defense to Petitioner’s staff’s failure to document the
injury once it occurred or to assess it. As I discuss above, asserting that an injury is
unavoidable is never a valid defense to evidence showing that a facility failed to take all
reasonable measures to prevent the development of a pressure sore.
12

Petitioner also argues that, once the sore was identified, its staff took appropriate
measures to treat it. Petitioner’s final brief at 35. It is unnecessary that I decide whether
Petitioner appropriately treated the sore once it was identified because the issue here is
not whether it was ultimately treated appropriately but whether Petitioner’s staff took all
reasonable measures to prevent the injury from developing.

In an apparent response to CMS’s evidence showing that Petitioner’s staff received no
specific training in protecting residents against problems that might result from the use of
a C-PAP mask Petitioner contends that its staff was familiar with the risks associated with
the use of C-PAP masks and was trained to monitor all potential sources for pressure in
providing care for residents at high risk for skin breakdown. Petitioner’s final brief at 19,
citing P. Ex. 37, at 4 - 5; P. Ex. 38, at 5. However, the evidence cited by Petitioner avoids
addressing CMS’s specific allegations. What is at issue here is not whether the staff
received training on skin issues generally. The issue is whether the staff was trained
explicitly about using a device that posed a known hazard to a resident who was
vulnerable to the development of pressure ulcers. Nothing offered by Petitioner rebuts
evidence showing that the staff did not receive specific training in the risks of using a C-
PAP mask.

Nor has Petitioner rebutted evidence showing that Petitioner failed to assess Resident # 5
specifically for the risks caused by his use of the mask. Petitioner argues that its staff
assessed the resident generally for risks of pressure sores and that there was no need for it
to specifically assess the resident for risks caused by use of the C-PAP mask. I disagree.
The mask’s distributor had issued a specific warning that the mask posed a hazard of skin
abrasions to those who wore it. That put Petitioner and its staff on notice of a problem
that transcended the general issue of the resident’s vulnerability to skin problems. The
staff should have identified the problem in the case of Resident # 5 and should have
planned specifically for it.

b. Petitioner failed to comply substantially with the requirement of
42 C.F.R. § 483.20(k)(3)(i) that it provide care to its residents that
met professional standards of quality.

CMS’s assertion that Petitioner failed to comply with the professional standards of quality
requirement rests largely on the facts that I have described above as they pertain to
Resident # 14. CMS argues that professional standards of quality required Petitioner to
be diligent in assessing the condition of the resident’s skin. It avers that Petitioner’s staff
should have been especially alert to the likelihood that the resident would develop a
pressure sore given her greatly debilitated state and the risks that were associated with her
wearing an immoblizer. Yet, according to CMS, Petitioner did nothing to abate a
situation that posed a grave danger to the resident.
13

I find CMS’s argument to be persuasive when considered in light of the evidence that I
discuss at Part la. of this Finding. Petitioner’s own expert acknowledged the hazards
posed to Resident # 14 as a consequence of her wearing the immobilizer. P. Ex. 35, at 3.
The overwhelming evidence in this case is that Petitioner’s staff reacted passively to
those hazards.

As I discuss above, it is possible that nothing Petitioner’s staff could have done would
have ameliorated the risk to Resident # 14 that was caused by her overall condition and
the use of the immobilizer. And, it is certainly possible that the resident’s physicians, had
they been consulted, would have concluded that the risk resulting to the resident from
removing the immobilizer for frequent skin checks outweighed any benefit that might
have resulted from more regular monitoring of her skin condition. But, those possibilities
did not excuse Petitioner from at least considering whether more could be done to protect
Resident # 14 nor from exploring all possible treatment approaches in order to find a way
to better protect her. Its failure to do so was a violation of professional standards of
quality incorporated into the regulations.

Petitioner argues that CMS failed to identify specifically the professionally recognized
standard of quality that Petitioner allegedly contravened. I disagree. The standards of
quality to which a facility is required to adhere by 42 C.F.R. § 483.20(k)(3)(i) may be
standards that are recognized generally in the nursing profession and unstated in the
governing regulations. But, they also include those standards stated explicitly in the
regulations. Here, the applicable standard of quality is stated at 42 C.F.R. § 483.25(c). A
facility must take all reasonable measures to protect a resident against developing a
pressure sore.

Petitioner argues also that CMS’s case against it “boils down to the allegation that the
facility failed to follow Resident 14’s physician’s order for skin assessments by removing
the resident’s immobilizer.” Petitioner’s final brief at 22. As I discuss above, I conclude
that the hospital physician’s order that the immobilizer be left on at all times was not
intended to be read literally by nursing personnel. The order gave the staff leeway to
remove the immobilizer briefly to perform skin checks. But, if the order was meant to be
applied literally that set up a conflict between what was ordered at the hospital and the
staff’s knowledge of and concerns for the resident. Petitioner’s staff was under a duty to
resolve that conflict.

Petitioner also relies heavily on physicians who now contend that checking around the
edges of the immobilizer rather than removing the immobilizer to perform skin checks
was adequate protection of the resident given the need to maintain stability in her
fractured leg. Petitioner’s final brief at 23 - 24. I do not take issue with these physicians’
assessments of what was appropriate. But, I do take issue with the argument that the
hospital physician’s order was license for Petitioner’s staff to react passively in the face
14

of the risks to Resident # 14 of which they were certainly aware. The staff’s duty in this
case was to raise questions as to whether they were providing adequate care to the
resident by not checking under the immobilizer. They had an obligation to at least
explore the possibility that checking around the edges of the immobilizer was inadequate
care. Their passivity is made evident by the lack of any assessment in the resident’s
record prior to the January 12 survey showing that the staff conducted an inquiry into the
risks posed to the resident or considered alternatives that might better protect her. At the
least, the staff could have queried the residents’ physicians about the care that had been
prescribed.

2. Petitioner did not prove to be clearly erroneous CMS’s determination
that Petitioner’s failure to comply with the requirements of 42 C.F.R. §§
483.25(c) and 483.20(k)(3)(i) was so egregious as to comprise immediate
jeopardy.

There is convincing evidence in this case that Petitioner’s failure to take measures to
protect Residents #s 5 and 14 from developing pressure sores and its failure to provide
care that met professional standards of quality comprised immediate jeopardy for
Petitioner’s residents. As Petitioner’s own expert notes, there was a very high risk that
Resident # 14 would develop a pressure sore as a consequence of wearing an
immobilizer. The entity that distributed the C-PAP mask worn by Resident # 5 warned
that the mask could cause skin problems. Petitioner’s staff was aware of these risks.
Given that, their failure to act aggressively to take every reasonable measure to protect
the residents put these residents at a very heightened probability of serious injury, harm,
or death.

Petitioner offered no persuasive evidence to show that CMS’s determination of immediate
jeopardy was clearly erroneous. Petitioner has argued that the sores experienced by
Residents #s 14 and 5 were inevitable but, as I discuss above, the possibility that sores
were unavoidable gave Petitioner no excuse for failing to discharge its responsibilities.
Petitioner also argues that there is no solid evidence that heightened vigilance on the part
of its staff would actually have prevented Residents #s 14 and 5 from developing sores.
Speculation from the vantage point of hindsight as to whether the sores would or would
not have been prevented by increased vigilance is pointless. What is clear is that each of
these residents were at a greatly increased risk for developing pressure sores and
Petitioner’s staff failed to address those risks.

15

3. Civil money penalties of $4,050 per day for each day of the period of
immediate jeopardy are reasonable.

The period of immediate jeopardy determined by CMS in this case — and supported by the
evidence — encompasses the period between November 14, 2006, the date when Resident
# 14 was discovered to have developed a Stage IV sore under her immobilizer, and
January 15, 2007, the last date prior to Petitioner’s implementation of corrective actions
to abate immediate jeopardy.

Petitioner argues that, if there was immediate jeopardy, it ended on November 14, 2006,
the date when the pressure sore was discovered on Resident # 14’s extremity. It reasons
that the facility implemented appropriate care for this resident on that date thereby
removing any risk that the resident would suffer additional harm. However, the
immediate jeopardy in this case — while it certainly is evidenced by the deficiencies in
care that Petitioner provided to Residents #s 5 and 14 — is not confined to the very limited
circumstances in which Petitioner provided care to the two residents. The evidence
shows that Petitioner’s staff failed to recognize its obligations and to discharge them
properly. That is a general problem of staff training, education and performance,
evidenced to be sure by deficient conduct in caring for two residents, but not limited only
to the care that these residents received. Petitioner eliminated the immediate jeopardy
only when it implemented numerous corrective actions. These were not completed until
January 16, 2007. CMS Ex. 10.

Regulations provide for civil money penalties within a range of between $3,050 and
$10,000 per day as remedies for an immediate jeopardy level deficiency. 42 C.F.R. §
488.438(a)(1)(i). The regulations also provide criteria for deciding where within this
range an immediate jeopardy level penalty amount should fall. 42 C.F.R. §§
488.438(f)(1) - (4); 488.404 (incorporated by reference into 42 C.F.R. § 488.438(f)(3)).
These criteria include: the seriousness of deficiencies; a facility’s compliance history; its
culpability; and its financial condition.

The daily civil money penalty amount of $4,050 that CMS determined to impose is
relatively modest in that it is at the low end of the immediate jeopardy range. CMS
asserts that the penalty amount reflects the seriousness of Petitioner’s noncompliance and
its culpability. It has offered no evidence concerning Petitioner’s prior compliance
history. Petitioner disputes CMS’s assertions as to seriousness and culpability and
argues, additionally, that its financial condition should merit a reduction in penalty
amounts.
16

I find that the penalty amount of $4,050 per day is justified by the seriousness of
Petitioner’s noncompliance. As I discuss at the beginning of Finding 1, the problem of
pressure sores is among the most pernicious that a nursing facility must deal with. And,
the development of a pressure sore is, potentially, one of the most devastating events that
can occur to a resident. In view of that there is an extremely heavy burden on a facility to
assure that it leaves no stone unturned to protect its residents from developing pressure
sores. Petitioner clearly failed to satisfy its obligations here. Petitioner and its staff were
passive in the face of evidence that two of its residents were at greatly heightened risk for
developing pressure sores. That passivity put these residents in jeopardy.

As concerns Petitioner’s financial condition I conclude that it has not established that
civil money penalties of $4,050 per day would jeopardize its ability to provide nursing
care consistent with regulatory requirements.° Petitioner asserts that it is not part of a
chain of nursing facilities, that it operated at a loss last year, and that the penalty amounts
that CMS determined to impose against it would constitute an undue hardship. But,
Petitioner has not offered hard evidence to support these contentions. Thus, although it
has asserted that a daily penalty amount of $4,050 will adversely affect its ability to
provide care it has not offered any detailed evidence of its actual financial condition.

Petitioner asserts that it qualifies for a hardship exemption from the Kentucky State
Medicaid program’s annual delay in Medicaid funding as is experienced by Medicaid
certified facilities. Petitioner’s final brief at 44. It argues that I should reduce the civil
money penalty amount in light of the financial hardship acknowledged by the State of
Kentucky. I find this contention to be unpersuasive because Petitioner has not provided
me with evidence that explains how this asserted waiver came to be granted.

4. Civil money penalties of $250 for each day of the period beginning
January 16 and ending February 1, 2007 are reasonable.

CMS determined that, although Petitioner had abated its immediate jeopardy level
noncompliance by January 16, 2007, it remained noncompliant albeit at a reduced level
until February 1, 2007. It determined to impose civil money penalties of $250 per day for
each day of this period of non-immediate jeopardy level noncompliance.

* The regulations grant me no authority to adjust a civil money penalty downward
below the regulatory minimum level based on a facility’s financial condition. The
minimum daily civil money penalty amount that I may impose for Petitioner’s immediate
jeopardy level noncompliance is $3,050, irrespective of its financial condition. 42 C.F.R.
§ 488.438(a), (f); see 42 C.F.R. § 488.438(e). Nor do I have authority to adjust a total
civil money penalty amount that accrues over a period of noncompliance so that the
average daily penalty is below the regulatory minimum.
17

Before determining whether this penalty amount is reasonable I must resolve the
threshold issue of whether Petitioner’s noncompliance with participation requirements
persisted after January 16. Petitioner submitted a detailed plan of correction addressing
the immediate jeopardy level and other deficiencies that were identified at the January 12
survey. CMS Ex. 10. But, according to CMS, not all of the elements of Petitioner’s
corrective action plan were implemented as of January 16. CMS’s final brief at 22.

A finding of noncompliance creates a presumption of continuing noncompliance until the
noncompliant facility proves that it has met all requirements of participation. The burden
rests entirely on a facility to prove that it attained compliance at a date earlier than is
determined by CMS.

Petitioner has offered neither argument nor evidence — besides its assertion, which I have
found to be without merit that it abated immediate jeopardy by November 14, 2006 —
showing that it attained full compliance with participation requirements at a date prior to
February 1, 2007. Consequently, I sustain CMS’s determination as to the date when
Petitioner attained full compliance with participation requirements.

The range of permissible civil money penalty amounts to remedy deficiencies that are not
at the immediate jeopardy level is from $50 - $3,000 per day. 42 C.F.R. §
488.438(a)(1)(ii). The same regulatory criteria that apply to deciding where a penalty
amount should fall within the non-immediate jeopardy range apply to determining
reasonable immediate jeopardy amounts. 42 C.F.R. §§ 488.438(f)(1) - (4); 488.404
(incorporated by reference into 42 C.F.R. § 488.438(f)(3)). CMS contends that the
penalty amounts of $250 per day are reasonable inasmuch as they are based on
deficiencies that were quite serious when at the immediate jeopardy level and also
because they are set at less than 10 percent of the maximum non-immediate jeopardy
penalty amount.

I sustain CMS’s determination to impose penalties of $250 per day. The penalty amount
is actually extremely modest given the underlying noncompliance. Petitioner has offered
neither evidence nor argument to show that this amount is unreasonable.

/s/
Steven T. Kessel
Administrative Law Judge
